DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 02/18/2022.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6-15 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the applicant’s argument that the combination of Vogt, Wood, and Sun does not teach all the limitations of the currently amended claims, the examiner respectfully agrees. However, the combination of Desmarais and Kropp teaches all the limitations of the currently amended claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4, 6-15, and 21-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 21, the phrase “a deformable conductor extending along the layers” is indefinite because this phrase is ambiguous. This limitation can be understood as either (1) a conductor extending along/in a horizontal line on a surface of at least one of the overlapping layers or (2) a conductor extending along/in a horizontal line on the entire pre-folded length of the deformable sensing element and is folded into a configuration having layers with the deformable sensing element. For examination purposes, this limitation will be interpreted according to (1). Further clarification is respectfully requested.
Regarding claims 21-28, the preamble states “a method of making a deformable sensor”, but the body does not actually describe any making steps or process. Rather, the body describes the steps for assembling the sensor, such as disposing, forming (a channel), and folding. Therefore, the claim is incomplete for omitting essential steps, such omission amounting to a gap between the steps (see MPEP 2172.01). The omitted steps are the steps for making the deformable conductor, the steps for making the deformable encapsulant, and so on. Further clarification is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11-14, 21-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Desmarais (U.S. Pat. No. 5,961,144) (hereafter Desmarais) in view of Kropp (U.S. Pat. No. 5,398,962) (hereafter Kropp).
Regarding claim 1, Desmarais teaches a sensor comprising: 
a deformable sensing element (i.e., folded electric sheet 62) (see Fig. 2), folded into a configuration having layers (i.e., having first and second folds or fold-lines 64 and 66) (see Fig. 2), having a deformable conductor extending along the layers (i.e., the folds 64 and 66 are between the adjacent circuits 74-78 and the circuits 74-78 are in a stacked array when the dielectric sheet 62 is folded) (see Column 5, line 39-55) and arranged to deform in response to deformation of the sensing element (i.e., circuits 74-78 include portions made of conductive material deposited on the dielectric sheet 62 by printing with a resistive ink that changes resistance when submitted to a strain) (see Column 5, line 56, to Column 6, line 3); 
an encapsulant, disposed at least in part on deformable sensing element, forming a deformable channel encapsulating the deformable conductor and configured to deform in conjunction with the deformable conductor (i.e., resilient cover 44 caps the end of hub 14 and encloses the apparatus 12, wherein the hub cover 44 is made of resilient flexible material such that when the hub cover 44 is flexed, the folded apparatus 12 commensurately flexes) (see Fig. 2); but does not explicitly teach a restraining element. 
Regarding the restraining element, Kropp teaches a restraining element, comprising a sheet of material (i.e., a stiff relatively rigid inner cover 26 overlying the airbag is provided for mounting a force sensor and for providing back-up addition to or in lieu of the airbag when the outer cover 22 is pressed to activate the horn) (see Column 2, lines 23-46), arranged to selectively control deformation of the sensing element, wherein the deformation of the sensing element is selectively controlled by the restraining element (i.e., the stiff relatively rigid inner cover 26 would position the force sensor in a confronting relationship to the inside surface of the outer cover 22 and for provide back-up in addition to the airbag when the outer cover 22 is pressed to activate the horn) (see Column 2, lines 23-46). In view of the teaching of Kropp, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the stiff, relatively rigid inner cover in order to provide additional support when the cover is pressed. 
Regarding claim 4, Desmarais teaches that the sensing element comprises a deformable body with the deformable conductor arranged to respond to elongation of the deformable body (i.e., folded electric sheet 62) (see Fig. 2).  
Regarding claim 6, Desmarais as modified by Kropp as disclosed above does not directly or explicitly teach that the restraining element comprises a piece of material having a greater modulus of elasticity than the deformable body.  
Regarding the restraining element, Kropp teaches that the restraining element comprises a piece of material having a greater modulus of elasticity than the deformable body (i.e., the stiff relatively rigid inner cover 26 would position the force sensor in a confronting relationship to the inside surface of the outer cover 22 and for provide back-up in addition to the airbag when the outer cover 22 is pressed to activate the horn) (see Column 2, lines 23-46). In view of the teaching of Kropp, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the stiff, relatively rigid inner cover in order to provide additional support when the cover is pressed. Furthermore, it had been held to be within the general skill of a worker in the art to have selected a known material on the basis of its suitability for the intended user as a matter of obvious design choice (see MPEP 2144.07)
Regarding claim 7, Desmarais as modified by Kropp as disclosed above does not directly or explicitly teach that the restraining element comprises a flat sheet disposed on top of the folded sensing element.  
Regarding the restraining element, Kropp teaches that the restraining element comprises a flat sheet disposed on top of the folded sensing element (i.e., the horn activator or force sensor may be secured between the covers 22 and 26) (see Column 2, lines 23-46). In view of the teaching of Kropp, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the stiff, relatively rigid inner cover in order to provide additional support when the cover is pressed. 
Regarding claim 8, Desmarais teaches that that the sensing element is disposed on a reactional ground plane (see Fig. 2)
Regarding claims 11 and 12, Desmarais as modified by Kropp as disclosed above does not directly or explicitly teach that the restraining element surrounds the deformable body in at least one dimension (claim 11); wherein the restraining element surrounds the deformable body in a plane (claim 12). However, Kropp teaches that the restraining element surrounds the deformable body in at least one dimension (claim 11); wherein the restraining element surrounds the deformable body in a plane (claim 12) (i.e., the horn activator or force sensor may be secured between the covers 22 and 26) (see Column 2, lines 23-46). In view of the teaching of Kropp, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the stiff, relatively rigid inner cover in order to provide additional support when the cover is pressed.
Regarding claim 13, Desmarais teaches that the sensing element is elongated in a first direction (i.e., sheet 62) (see Fig. 3A).  
Regarding claim 14, Desmarais as modified by Kropp as disclosed above does not directly or explicitly teach that the restraining element restrains the sensing element in the first direction. However, Kropp teaches that the restraining element restrains the sensing element in the first direction (i.e., the horn activator or force sensor may be secured between the covers 22 and 26) (see Column 2, lines 23-46). In view of the teaching of Kropp, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the stiff, relatively rigid inner cover in order to provide additional support when the cover is pressed. 
Regarding claim 21, Desmarais teaches a method of making a deformable sensor, comprising: 
disposing a deformable conductor (i.e., circuits 74-78 include portions made of conductive material) (see Column 5, line 56, to Column 6, line 3) on a deformable sensing element (i.e., folded electric sheet 62) (see Fig. 2), the deformable conductor arranged to deform in response to deformation of the sensing element (i.e., circuits 74-78 include portions made of conductive material deposited on the dielectric sheet 62 by printing with a resistive ink that changes resistance when submitted to a strain) (see Column 5, line 56, to Column 6, line 3); AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4Application Number: 16/893,427Dkt: 5609.019US1Filing Date: June 4, 2020
disposing a deformable encapsulant at least in part on deformable sensing element and forming a channel (i.e., channel formed by the hub 14 and the cover 44) (see Fig. 2) encapsulating the deformable conductor and configured to deform in conjunction with the deformable conductor (i.e., resilient cover 44 caps the end of hub 14 and encloses the apparatus 12, wherein the hub cover 44 is made of resilient flexible material such that when the hub cover 44 is flexed, the folded apparatus 12 commensurately flexes) (see Fig. 2); 
folding the deformable sensing element into a configuration having layers (i.e., having first and second folds or fold-lines 64 and 66) (see Fig. 2), the deformable conductor extending along the layers (i.e., the folds 64 and 66 are between the adjacent circuits 74-78 and the circuits 74-78 are in a stacked array when the dielectric sheet 62 is folded) (see Column 5, line 39-55); but does not explicitly teach disposing a restraining element comprising a sheet of material, arranged to selectively control deformation of the sensing element, wherein the deformation of the sensing element is selectively controlled by the restraining element.
Regarding the restraining element, Kropp teaches disposing a restraining element comprising a sheet of material (i.e., a stiff relatively rigid inner cover 26 overlying the airbag is provided for mounting a force sensor and for providing back-up addition to or in lieu of the airbag when the outer cover 22 is pressed to activate the horn) (see Column 2, lines 23-46), arranged to selectively control deformation of the sensing element, wherein the deformation of the sensing element is selectively controlled by the restraining element (i.e., the stiff relatively rigid inner cover 26 would position the force sensor in a confronting relationship to the inside surface of the outer cover 22 and for provide back-up in addition to the airbag when the outer cover 22 is pressed to activate the horn) (see Column 2, lines 23-46). In view of the teaching of Kropp, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the stiff, relatively rigid inner cover in order to provide additional support when the cover is pressed.
Regarding claim 22, Desmarais teaches that the sensing element comprises a deformable body with the deformable conductor arranged to respond to elongation of the deformable body (i.e., folded electric sheet 62) (see Fig. 2). 
Regarding claim 23, Desmarais as modified by Kropp as disclosed above does not directly or explicitly teach that the restraining element comprises a piece of material having a greater modulus of elasticity than the deformable body.  
Regarding the restraining element, Kropp teaches that the restraining element comprises a piece of material having a greater modulus of elasticity than the deformable body (i.e., the stiff relatively rigid inner cover 26 would position the force sensor in a confronting relationship to the inside surface of the outer cover 22 and for provide back-up in addition to the airbag when the outer cover 22 is pressed to activate the horn) (see Column 2, lines 23-46). In view of the teaching of Kropp, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the stiff, relatively rigid inner cover in order to provide additional support when the cover is pressed. Furthermore, it had been held to be within the general skill of a worker in the art to have selected a known material on the basis of its suitability for the intended user as a matter of obvious design choice (see MPEP 2144.07)
Regarding claim 24, Desmarais as disclosed above does not directly or explicitly teach that the restraining element comprises a flat sheet disposed on top of the folded sensing element.
Regarding the restraining element, Kropp teaches that the restraining element comprises a flat sheet disposed on top of the folded sensing element (i.e., the horn activator or force sensor may be secured between the covers 22 and 26) (see Column 2, lines 23-46). In view of the teaching of Kropp, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the stiff, relatively rigid inner cover in order to provide additional support when the cover is pressed.
Regarding claim 25, Desmarais teaches that the sensing element is disposed on a reactional ground plane (i.e., sheet 62) (see Fig. 2).  
Regarding claim 28, Desmarais teaches that the restraining element surrounds the deformable body in at least one dimension (i.e., cover 44) (see Fig. 2).
Claims 9-10, 15, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Desmarais (U.S. Pat. No. 5,961,144) (hereafter Desmarais) in view of Kropp (U.S. Pat. No. 5,398,962) (hereafter Kropp) and in further view of Sun (U.S. Pat. No. 10,378,975) (hereafter Sun)
Regarding claims 9 and 10, Desmarais as modified by Kropp as disclosed above does not directly or explicitly teach that the restraining element is a first restraining element and further comprising a second restraining element arranged to selectively control the sensing element (claim 9); wherein the second restraining element comprises a sheet of material disposed between the layers of the folded sensing element (claim 10). However, Sun teaches that the restraining element is a first restraining element and further comprising a second restraining element arranged to selectively control the sensing element (i.e., third layer 206) (see Fig. 2A) (claim 9); wherein the second restraining element comprises a sheet of material disposed between the layers of the folded sensing element (i.e., the sensors and/or portion of the article of clothing may be folded together in order to position the sensors in a stacked vertical configuration, wherein the thickness of the fabric layer affects the input dynamic rang of the sensor) (see Column 20, line 50, to Column 23, line 53) (claim 10). In view of the teaching of the Sun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added additional layers in order to adjust the dynamic range of the sensor. 
Regarding claim 15, Desmarais as modified by Kropp as disclosed above does not directly or explicitly teach that the restraining element comprises a two-way stretch fabric.  However, Sun teaches that the restraining element comprises a two-way stretch fabric (i.e., second portion of clothing 1106 is sewn over the sensing material 1102, wherein the dynamic range of the sensor increases with fabric thickness) (see Column 22, line 7, to Column 23, line 53). In view of the teaching of Sun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a fabric restrain member in order to adjust the dynamic range of the sensor.
Regarding claims 26 and 27, Desmarais as modified by Kropp as disclosed above does not directly or explicitly teach that the restraining element is a first restraining element and further comprising: arranging a second restraining element to selectively control the sensing element (claim 26); arranging the second restraining element includes disposing a sheet of material between the layers of the folded sensing element (claim 27). However, Sun teaches that the restraining element is a first restraining element and further comprising: arranging a second restraining element to selectively control the sensing element (i.e., third layer 206) (see Fig. 2A) (claim 26); arranging the second restraining element includes disposing a sheet of material between the layers of the folded sensing element (i.e., the sensors and/or portion of the article of clothing may be folded together in order to position the sensors in a stacked vertical configuration, wherein the thickness of the fabric layer affects the input dynamic rang of the sensor) (see Column 20, line 50, to Column 23, line 53) (claim 27). In view of the teaching of the Sun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added additional layers in order to adjust the dynamic range of the sensor. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855